Mr. Justice Robb
delivered the opinion of the Court:
We think the facts clearly bring this case within the rule laid down in Whitney v. Hay, 15 App. D. C. 154, affirmed in 181 U. S. 77, 45 L. ed. 758, 21 Sup. Ct. Rep. 537; Cherry v. Whalen, 25 App. D. C. 537; Brown v. Sutton, 129 U. S. 238, 32 L. ed. 664, 9 Sup. Ct. Rep. 273. All the circumstances irresistibly point to the existence of a contract between Twyman and the plaintiff, and the paper which he signed in 1902, looking to the future as it did, evidently expressed the final arrangement. That this paper was witnessed by sisters of the plaintiff is no reason, for looking upon it with suspicion. As was said in Brown v. Sutton, 129 U. S. 238, 248, 32 L. ed. 664, 668, 9 Sup. Ct. Rep. 273, there is nothing to discredit their testimony, which not only is wholly uncontradicted, but also consistent with all the circumstances of the case. Under the facts disclosed, the plaintiff, having carried out her part of the contract, clearly is entitled to the relief granted, but we are equally *131clear in the view that it was not intended that she should receive more.
The decree is affirmed, with costs to the plaintiff. Affirmed.